                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ZACHARY DON GILLASPIE,                      )
         Plaintiff,                         )   CIVIL ACTION NO.
                                            )
vs.                                         )   3:16-CV-2765-G (BH)
                                            )
ROBERT WARD, et al.,                        )
        Defendants.                         )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. For the reasons stated in the

findings, conclusions, and recommendation of the United States Magistrate Judge, the

plaintiff’s Fed. R. Civ. P. 60(b) [overall] motion, received on May 7, 2019 (docket entry

46), is CONSTRUED as a successive petition and TRANSFERRED to the United

States Court of Appeals for the Fifth Circuit. The clerk of court is DIRECTED to: (1)

terminate the motion in this civil rights case; (2) open a new habeas case for

administrative purposes only; (3) docket the motion in that new case as a § 2254

petition filed on May 7, 2019; (4) directly assign the new case to the same district judge

and magistrate judge as in this case; (5) file a copy of the findings, conclusions, and

recommendation of the United States Magistrate Judge, and the order accepting the
findings, conclusions, and recommendation in the new case; and (6) without further

judicial action, immediately TRANSFER the newly opened § 2254 action to the United

States Court of Appeals for the Fifth Circuit under Henderson v. Haro, 282 F.3d 862, 864

(5th Cir. 2002) and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997).

      SO ORDERED.

July 29, 2019.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -2-
